                                                                                           1   LEACH KERN GRUCHOW ANDERSON SONG
                                                                                               SEAN L. ANDERSON
                                                                                           2   Nevada Bar No. 7259
                                                                                               sanderson@lkglawfirm.com
                                                                                           3   RYAN D. HASTINGS
                                                                                           4   Nevada Bar No. 12394
                                                                                               rhastings@lkglawfirm.com
                                                                                           5   2525 Box Canyon Drive
                                                                                               Las Vegas, Nevada 89128
                                                                                           6   Telephone:     (702) 538-9074
                                                                                               Facsimile:     (702) 538-9113
                                                                                           7
                                                                                               Attorneys for Hidden Canyon Owners’ Association
                                                                                           8
                                                                                                                          UNITED STATES DISTRICT COURT
                                                                                           9                                   DISTRICT OF NEVADA
                                                                                          10   BANK OF AMERICA, N.A.,                                Case No.: 2:16-cv-02764-RFB-GWF
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11
                                                                                                                      Plaintiff,
                                                                                          12   vs.                                                  STIPULATION AND ORDER
                                                                                                                                                    EXTENDING REPLY DEADLINE
                                                                                          13   HIDDEN CANYONS OWNERS                                (SECOND REQUEST)
                                                                                               ASSOCIATION; SFR INVESTMENTS POOL I,
                                                                                          14   LLC, AND ABSOLUTE COLLECTION                         [ECF 36]
                                                                                               SERVICES, LLC,
                                                                                          15

                                                                                          16                          Defendants.

                                                                                          17          Defendants Hidden Canyon Owners’ Association (the “Association”), SFR Investments
                                                                                          18   Pool I, LLC (“SFR”) and Plaintiff, Bank of America (the “Bank”)(collectively, the “Parties”),
                                                                                          19   through counsel of record, hereby stipulate and agree as follows:
                                                                                          20          1. On April 19, 2019, the Parties submitted a Joint Motion extending the discovery and
                                                                                          21              dispositive motions deadlines in this case [ECF 36].
                                                                                          22          2. On June 21, 2019, the Bank filed a Partial Motion for Summary Judgment [ECF 42].
                                                                                          23          3. On July 16, 2019, the Association filed a Motion for Summary Judgment [ECF 48].
                                                                                          24          4. On July 16, 2019, SFR filed a Motion for Summary Judgment [ECF 49].
                                                                                          25          5. On July 26, 2019, the Bank filed an Opposition to the Association’s Motion [ECF 52]
                                                                                          26              and an Opposition to SFR’s Motion [ECF 53].
                                                                                          27          6. On July 26, 2019, SFR filed its Response to the Bank’s Motion [ECF 54].
                                                                                          28          7. The reply deadline for all Parties is August 2, 2019.

                                                                                                                                              -1-
                                                                                           1          8. Counsel for the Association has a previously scheduled event which will take him out

                                                                                           2              of town on August 2, 2019.

                                                                                           3          9. Counsel for SFR and the Bank also request an extension to file their respective

                                                                                           4              replies.

                                                                                           5          10. The Parties agree to extend the reply deadline for all pending motions for summary

                                                                                           6              judgment from August 2, 2019 to August 9, 2019.

                                                                                           7          This is the Parties’ second request of this extension and is not intended to cause any

                                                                                           8   delay or prejudice to any party.

                                                                                           9                                               ORDER

                                                                                          10          IT IS SO ORDERED this 2nd
                                                                                                                            ___ day of August, 2019.
                                   Telephone: (702) 538-9074 – Facsimile (702) 538-9113
LEACH KERN GRUCHOW ANDERSON SONG




                                                                                                                                            ________________________________
                                    2525 Box Canyon Drive, Las Vegas, Nevada 89128




                                                                                          11
                                                                                                                                            RICHARD F. BOULWARE, II
                                                                                          12                                               ___________________________________
                                                                                                                                            UNITED STATES DISTRICT JUDGE
                                                                                                                                           U.S. District Court Judge
                                                                                          13                                                DATED this
                                                                                               Agreed to by:
                                                                                          14

                                                                                          15   Leach Kern Gruchow Anderson Song                    Akerman, LLP

                                                                                          16   /s/ Ryan D. Hastings                                /s/ Jared M. Sechrist
                                                                                               ________________________________                    _________________________________
                                                                                          17   Sean L. Anderson                                    Melanie D. Morgan
                                                                                               Nevada Bar No. 7259                                 Nevada Bar No. 8215
                                                                                          18
                                                                                               Ryan D. Hastings                                    Jared M. Sechrist
                                                                                          19   Nevada Bar No. 12394                                Nevada Bar No. 10439
                                                                                               2525 Box Canyon Drive                               1635 Village Center Circle #200
                                                                                          20   Las Vegas, NV 89128                                 Las Vegas, NV 89134
                                                                                               Attorneys for Hidden Canyon Owners’                 Attorneys for Bank of America
                                                                                          21   Association
                                                                                          22
                                                                                               Kim Gilbert Ebron
                                                                                          23
                                                                                               /s/ Diana S. Ebron
                                                                                          24   ________________________________
                                                                                               Diana S. Ebron
                                                                                          25   Nevada Bar No. 10580
                                                                                               7625 Dean Martin Drive, #110
                                                                                          26
                                                                                               Las Vegas, NV 89139
                                                                                          27   Attorneys for SFR Investments Pool I, LLC

                                                                                          28

                                                                                                                                             -2-
